PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sylvia E. Kuperaza
Application No. 16/855,411
Filed: April 22, 2020
For: System and Method for a Cosmetic Product Used for Application of Foundation Using A Syringe Plunger Type Dispensing Mechanism
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition, filed July 11, 2022, under the provisions 
37 CFR 1.182 to expedite consideration of a simultaneously filed petition to revive the above-identified application under the provisions of 37 CFR 1.137(a).

The petition under 37 CFR 1.182 is GRANTED.  

The petition for expedited consideration includes payment of the petition fee under 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out of turn.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to submit corrected drawings on or before 
June 24, 2022, as required by the Notice of Allowability, mailed March 24, 2022. Accordingly, the date of abandonment of this application is May 4, 2022.  A Notice of Abandonment was mailed on July 11, 2022.  

The amendment to the drawing filed in response to the requirement made in the Notice of Allowability mailed March 24, 2022 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawing has been accepted.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of a replacement drawing; (2) the petition fee of $525.00; (3) a proper statement of unintentional delay. 

Since Examiner Walczak approved the drawing in an e-mail communication to Paralegal Specialist Angela Walker on July 19, 2022, this application is being referred to Office of Data Management for further processing into a patent.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mr. G. Michael Roebuck appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058. Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions



cc:	G. Michael Roebuck
	6750 W. Loop S., #920
	Bellaire, TX 77401